   8:20-cv-03032-JFB-CRZ Doc # 19 Filed: 09/09/20 Page 1 of 4 - Page ID # 67




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


TAYLOR SPORVEN, on behalf of herself
and those similarly situated,                                  4:20CV3032

                       Plaintiff,
                                                     MEMORANDUM AND ORDER
       vs.

SAFE HAVEN SECURITY SERVICES, Inc.,

                       Defendant.



       This matter is before the Court on the parties’ unopposed motion for conditional

class certification.   Filing No. 17. This is a putative collective action for recovery of

wages under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), the

Nebraska Wage Payment and Collection Act, Neb. Rev. Stat. § 48-1228 et seq.

(“Nebraska Wage Act”), and Nebraska common law.            The plaintiff seeks conditional

certification to send notice to putative class members to give them the opportunity to

opt-in to this action, toll the statute of limitations, and pursue their claims against

Defendant for overtime pay.

       Under 29 U.S.C. § 216(b), “[a]n action . . . may be maintained against an

employer . . . by any one or more employees for and in behalf of himself or themselves

and other employees similarly situated.” 29 U.S.C. § 216(b). The sole consequence of

conditional certification under § 216 is the sending of court-approved written notice to

employees who in turn become parties to a collective action only by filing written

consent with the court. Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1043 (2016)

(assuming, without deciding that the that the standard for certifying a collective action
   8:20-cv-03032-JFB-CRZ Doc # 19 Filed: 09/09/20 Page 2 of 4 - Page ID # 68




under the FLSA is no more stringent than the standard for certifying a class under the

Federal Rules of Civil Procedure). The court overseeing the action has discretion to

authorize the sending of notice to potential plaintiffs, informing them of the opportunity

to opt in. Hoffmann–La Roche Inc. v. Sperling, 493 U.S. 165, 170–71 (1989). In the

notice, the court must respect judicial neutrality and avoid even the appearance of

endorsing the action’s merits. Id. at 174.

       Courts in this circuit typically apply a two-step certification process in proposed

class actions. Del Toro v. Centene Mgmt. Co., LLC, No. 4:19-CV-02635-JAR, 2020 WL

2085650, at *2 (E.D. Mo. 2020).       “At the first stage, conditional certification, courts

typically apply a lenient standard that requires ‘nothing more than substantial allegations

that the putative class members were together the victims of a single decision, policy or

plan.’” Id. (quoting Beasely v. GC Servs. LP, 270 F.R.D. 442, 444 (E.D. Mo. 2010)).

“‘Then, at the second stage—near or after the close of discovery—‘the court makes a

factual determination as to whether the members of the conditionally certified class are

similarly situated’ and makes the associated legal determination as to whether the

members may proceed as a formal class.’” Del Toro, 2020 WL 2085650, at *2 (quoting

Davis v. NovaStar Mortg., Inc., 408 F. Supp. 2d 811, 815 (W.D. Mo. 2005)).

       The plaintiff alleges that the putative class members are similarly situated and

are subject to the defendant’s policy that requires salespeople to work overtime without

being properly compensated.      The motion is unopposed.        Accordingly, applying the

lenient standard used at this early stage, the Court finds this action should be

conditionally certified as a collective action. The plaintiff also submits a proposed notice

that conforms to FLSA standards and the court approves that form of notice.
8:20-cv-03032-JFB-CRZ Doc # 19 Filed: 09/09/20 Page 3 of 4 - Page ID # 69




  IT S ORDERED:

  1.     Plaintiff’s conditional motion for certification (Filing No. 17) is granted.

  2.     This action is conditionally certified as a as a collective action consisting

         of:

               Current or former inside sales representatives employed by the
               defendant at any time from August 7, 2017 to the present, at
               any location (nationwide) except for those inside sales
               representatives who work or worked at the defendant’s office in
               North Kansas City, Missouri.

  3.     Plaintiff   Taylor   Sporven     is   designated    as   the   collective      class

         representative;

  4.     Plaintiff’s counsel, Cornerstone Law Firm is approved to act as collective

         class counsel in this action;

  5.     The defendant shall provide Plaintiff’s counsel with a computer readable

         data file containing the name, dates of employment, last known telephone

         number, last known address, and last known email address for each such

         current and former inside sales representative employed at any location

         other than North Kansas City at any time from August 7, 2020 to the

         present;

  6.     Plaintiff is authorized to send notice of this case in substantively the same

         form as Exhibit 1 (Filing No. 18-1) by U.S. Mail and electronic mail to all

         current and former inside sales representatives employed by the

         defendant at any location outside of Kansas City, Missouri, at any time

         from August 7, 2017 to the present;
8:20-cv-03032-JFB-CRZ Doc # 19 Filed: 09/09/20 Page 4 of 4 - Page ID # 70




  7.     Pursuant to the parties’ agreement (Filing No. 17, Motion at n.1), other

         than for the purposes of disseminating the initial notice or a second notice,

         neither party shall contact any of the Putative Collective Class Members

         for the purpose of discussing the subject matter of or their participation in

         this lawsuit through the end of the opt-in period of date.

  Dated this 9h day of September, 2020.


                                            BY THE COURT:

                                            s/ Joseph F. Bataillon
                                            Senior United States District Judge
